Citation Nr: 1123114	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-10 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran's active military service extended from January 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) initially on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which in part, denied service connection for hearing loss.    

In October 2010, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in at the RO.  A transcript of his testimony is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran has current hearing loss disability.

2.  The evidence supports that the Veteran served in combat, and was wounded in action.  

3.  The evidence supports that the Veteran had acoustic trauma during service in the form of exposure to the weapons fire and explosions during combat operations.  

4.  While the Veteran's hearing was normal on separation examination as determined by an audiogram, an undated audiogram contained in the Veteran's service treatment records indicates some level of hearing loss was present during active service.  

5.  The Veteran reports symptoms of hearing loss dating back to service.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grants of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran claims entitlement to service connection for bilateral hearing loss.  He claims that he was exposed to acoustic trauma in the form of noise exposure during active service.  Specifically, he claims that he was exposed to the noise of weapons fire during combat and the noise of explosions.  The Veteran's discharge papers, DD 214, and copies of his service personnel records, confirm that the Veteran served in the Army in Vietnam.  He served in the infantry and was awarded the Combat Infantryman's Badge.  He was also wounded in action by a shrapnel wound to the jaw area, and was awarded the Purple Heart.  Accordingly, his assertions of being exposed to this form of noise exposure are consistent with the nature and circumstances as of his service and are accepted as true.  

The Veteran's service treatment records do not reveal any complaints, or diagnosis, of hearing loss or tinnitus during active service.  In November 1970, separation examination was conducted.  No notation with respect to the clinical evaluation of his ears and ear drums was made.  Audiological evaluation was conducted and revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Readings at 6000 hertz were documented as 0 decibels in the right ear and an unreadable squiggle in box for the left ear.  

An undated automated audiogram report is also contained in the service treatment records.  This report reveals essentially normal hearing results at most levels bilaterally.  However, this report indicates a 35 decibel hearing loss at the 4000 hertz level in the left ear and 35 decibel hearing loss at the 6000 hertz level in the right ear.  

The threshold for normal hearing is from 0 to 20 dB, with higher threshold levels indicating a degree of hearing loss; these results show that the Veteran had documentation of some hearing loss during active service.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).  Accordingly, the undated audiogram contained in the service treatment records documents some degree of hearing loss during active service.  

In March 2009, a VA audiology Compensation and Pension examination of the Veteran was conducted.  It revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
60
80
LEFT
10
25
60
65
80

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 82 percent in the left ear.  These audiometric results reveal a current hearing loss disability within the criteria established at 38 C.F.R. § 3.385.  The Veteran reported his history of noise exposure during service and of some post-service noise exposure also.  The examiner indicated that the Veteran's hearing was normal on separation examination as determined by the audiogram on the November 1970 separation examination report.  The examiner noted the undated audiogram in the service treatment records and that some readings indicated hearing loss at some of the hertz levels tested.  However, the examiner's medical opinion was that the Veteran's current hearing loss was not related to service.  The rationale for this opinion was that the audiometric readings on the undated service audiogram did not meet the criteria for a hearing loss disability pursuant to 38 C.F.R. § 3.385.  This is in error.  The Veteran need only meet the criteria of 38 C.F.R. § 3.385 to show a current hearing loss disability which he does.  The audiometric readings during service show the presence of some degree of documented hearing loss pursuant to the requirements of Hensley v. Brown 5 Vet. App. 155, 157 (1993).

At the October 2010 hearing before the Board, the Veteran testified about his hearing loss and noise exposure.  He admitted that he did have some post-service noise exposure, but that it was not at the level of the combat noise exposure he experienced during service.  He also asserted to having a decrease in his hearing acuity dating back to service.  

In this case, the Veteran has presented evidence that, after review, the Board can find that service connection is warranted.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess).

Alternatively, service connection may be granted under 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service. 38 C.F.R. § 3.303.

The Veteran contends that his decreased hearing began in service and continued from that time.  The Board initially notes that the Veteran has claimed noise exposure during service, and this is supported by his service record showing that he was in the infantry.  The Veteran is competent to report that he had unprotected noise exposure in service.   Such exposure is consistent with his service record.   38 C.F.R. § 3.303(a).   Similarly, he is competent to state that he had limited unprotected noise exposure after service, none of which was as loud as that of service.  Additionally, he is competent to state that he developed diminished hearing during service.   Further, his sworn oral testimony in October 2010 is consistent with other statements and lends itself to endorsing his credibility.   All this is in favor of his claim.

Against his claim are the facts that in-service examinations reflect normal findings with no histories of hearing loss and that the record does not reflect a diagnosis of hearing loss until years after separation.   Moreover, the VA audiologist's opinion is against the claim.  (Mitigating that, however, is the defect in rationale described above).   

By the time the Veteran received an authorized VA examination, his hearing met the provisions of 38 C.F.R. § 3.385.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  With every reasonable doubt being found in favor of the Veteran, the Board finds that the evidence is in equipoise as to whether the Veteran's hearing loss is related to service.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, service connection is granted.  38 U.S.C.A. § 5107(b).

In sum, the medical evidence establishes that the Veteran has a current hearing loss disability within the meaning of the applicable VA regulation.  He was also exposed to the noise of weapons fire and explosions during combat service in Vietnam.  An audiogram contained in the service treatment records documents hearing loss during service.  The Veteran, in credible lay statements and sworn testimony, reports a history of symptoms of decreased hearing dating back to the noise exposure in service.  Accordingly, service connection for bilateral hearing loss is warranted.



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


